DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered.
With regard to the claim to priority, the examiner does not find Applicant’s arguments convincing.  Applicant argues that the originally filed disclosure, as well as the priority documents recite “twisting the slidable shield around its longitudinal axis in order to lock the front tip of the lever to the slidable shield through, for example, a slot, groove, or a hole in the slidable shield rendering the slidable shield immobile in the anterior-posterior direction.”  Claim 1 recites “the lever configured to reversibly prevent axial movement of the slidable shield… upon twisting the slidable shield around its longitudinal axis.”  The passage to which Applicant refers recites that “the lever or clip may permanently lock the slidable shield… this may be achieved by… twisting the slidable shield” (specification page 44, para. 0171).  Therefore, the disclosure supports permanent locking via twisting the shield, but not reversible locking as 
With respect to the drawings, the correction of the error related to the reference numeral 700 has been corrected.  Applicant disagrees with the examiner’s position that a person of ordinary skill in the art would understand that an engagement mechanism on the shield is necessary for the device to operate as claimed – “the lever configured to reversible prevent axial movement of the slidable shield… upon twisting the slidable shield.” Applicant has not provided any further explanation.  The disclosure describes that this function (twist the shield to lock) is achieved through a slot, groove, or hole in the shield (para. 0171).  Therefore, this is how a person of ordinary skill in the art would understand this function to be achieved.  The examiner notes that the claim calls for the shield to be reversibly locked to the lever upon twisting the shield.  The drawings fail to show any mechanism on the shield that engages with the lever. Fig. 65 shows the lever locked to the needle hub and abutting the shield to prevent proximal movement of the shield, but the shield is not engaged with the lever and rotational movement of the shield provides no function.  Therefore, a person of ordinary skill in the art would not know the configuration of the shield and lever envisioned by Applicant.
Applicant’s arguments with regard to the double patenting rejections are convincing.  The terminal disclaimer filed 10/22/2021 overcomes the double patenting rejection and therefore the rejection is withdrawn.
With regard to the 112 rejection, Applicant’s arguments are convincing.  The amendment to the claims to remove the language describing the attachment point at a 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 14/047476 and 13/841144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filings referenced above fail to provide support for at least “upon twisting the slidable shield around it longitudinal axis, thereby locking the lever to a locking feature.”  The filing date of the instant invention is the filing date of 14/839795 – 8/28/2015.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locking feature configured such that twisting of the shield around it longitudinal axis thereby locks the lever to the locking feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Page 44, para. 0171 of the specification describes that twisting of the slidable shield around its long axis locks the front tip of the lever to the slidable shield through, for example, a slot, groove or a hole in the slidable shield.  However, Fig. 65, which appears to be the figure relevant to the claimed invention, shows the slot, groove, or hole located in the hub, rather than the shield, and does not appear to show any mechanism that provides the locking feature such that twisting the shield locks the lever to the locking feature. While the claim does not specifically recite that the locking feature is located on the shield, a person of ordinary skill in the art would understand that this is necessary for the device to operate as claimed, and further this is how the disclosure describes this function (page 44, para. 0171), and this appears to also be the embodiment disclosed in the specification which operates as claimed.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claims 2-5, 10-23 inherit the deficiencies of claim 1.
Allowable Subject Matter
Claims 1-5, 10-23 are allowable over the prior art of record but for the 112(a) rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claims could not be found and was not suggested by the prior art of record.  The subject matter not found is a lever attached to the tubular body of a needle hub at an attachment point, the lever configured to reversibly prevent axial movement of the slidable shield and to maintain the shield in a first, distal position with respect to the needle hub upon twisting the slidable shield around its longitudinal axis, thereby locking the lever to a locking feature, wherein the attachment point at the proximal end of the lever with respect to the tubular body of the needle hub is outside of the body of the slidable shield in .
The closest prior art of record is Cosme (US 6,077,253) and Vaillancourt (US 5,591,138).  Cosme discloses a needle shield and a lever connected to a needle hub, but fails to teach that the shield is twisted to lock the lever to a locking feature.  Twisting a shield to lock it in the extended position is known in the art, as taught by Vaillancourt, but the prior art fails to teach that the lever is engaged with a locking feature upon twisting the shield.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783